NOT FOR PUBLICATION

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


                                :
RICHARD DEWS,                   :
                                :     Civil Action No. 18-1437(RMB)
                  Petitioner    :
                                :
          v.                    :          OPINION
                                :
WARDEN J. YOUNG,                :
                                :
                  Respondent    :
                                :


     This matter is before the Court upon Petitioner’s petition

for writ of habeas corpus under 28 U.S.C. § 2241; Respondent’s

Answer (ECF No. 6); and Respondent’s Letter Application, dated

September 11, 2018 (ECF No. 7), requesting that the Court dismiss

this matter as moot because Petitioner has been released from

federal custody.

I.   BACKGROUND

     On February 1, 2018, Petitioner, an inmate confined at the

Federal Correctional Institution in Fairton, New Jersey, filed a

petition for writ of habeas corpus under § 2241, arguing that the

U.S. Parole Commission violated his Due Process rights with respect

to a parole revocation hearing, and that Petitioner was illegally

held in detention beyond his maximum sentence. (Pet., ECF No. 1.)

Respondent filed an answer to the petition on August 2, 2018,
contending that (1) the Commission did not impermissibly extend

Petitioner’s original term of imprisonment; rather, it imposed a

new term of imprisonment for violating his terms of supervised

release;    (2)    Petitioner’s      complaint        of   a    delayed    revocation

hearing    should   be   summarily         denied    because     by   accepting    the

expedited revocation proposal, he waived his right to raise the

issues raised in the petition; and (3) when the Commission issued

the violator warrant on October 23, 2014, Petitioner’s supervised

release had a termination date of January 2, 2018; therefore, the

warrant was lawfully issued. (Answer, ECF No. 6 at 8-14.)

      On   September     11,     2018,      Respondent         submitted   a   letter

application requesting that the Court dismiss this action because

Petitioner was released from federal custody upon expiration of

his sentence on September 10, 2018, causing his habeas petition to

become moot. (Letter, ECF No. 7; Declaration of Elizabeth Pascal,

Ex. 1, ECF No. 7-1 at 3.)

II.   DISCUSSION

      Once a parolee’s sentence has expired, “‘some concrete and

continuing    injury     other      than    the     now-ended     incarceration    or

parole—some ‘collateral consequence’ of the conviction—must exist

if the suit is to be maintained.” Spencer v. Kemna, 523 U.S. 1, 7,

(1998). There is no presumption of collateral consequences to meet

Article    III’s    injury     in   fact        requirement     for   challenges    to

revocations of parole. Id. at 14. A petitioner must demonstrate

                                            2
collateral consequences to avoid dismissal of the petition as moot.

Spencer, 523 U.S. at 14-18. Petitioner has not responded to

Respondent’s application to dismiss the petition as moot. Mootness

deprives a court of the power to act because there is nothing to

remedy. Id. at 18.

III. CONCLUSION

     For the reasons discussed above, the Court will dismiss the

petition as moot.

An appropriate Order follows.

Dated: November 20, 2018

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  3
